DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 18, 23, 25, and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 2, 3, 4, 5, 6, 7, 13, 14, and 15 of U.S. Patent No. 11,187,202 in view of US 7,105,942 to Henriksen. 
Patent claim 1 recites:
A power generating apparatus for extracting energy from flowing water, comprising: 
a buoyancy vessel, and a turbine assembly coupled to the buoyancy vessel; 
the turbine assembly comprising a turbine rotor mounted to a nacelle, and a support structure; 
the support structure being coupled at its inboard end to the buoyancy vessel and at its outboard end to the nacelle; 
the turbine assembly being pivotally moveable between a first position and a second position; 
wherein the power generating apparatus has a single buoyancy vessel; and 
wherein, when the power generating apparatus is floating on a body of water, in the first position the nacelle is fully submerged below the water surface, and in the second position at least a part of the nacelle projects above the water surface.
	Patent claim 1 fails to recite in the first position the turbine assembly extends below the buoyancy vessel, and in the second position the turbine assembly extends generally to the side of the buoyancy vessel.
	Henriksen teaches a power generating apparatus comprising a buoyancy vessel (610, 620) and a turbine assembly (not numbered, see annotated Figure 6a below) capable of moving between a first position (extended under the water, see Figure 6a) and a second position (retracted above the water, see Figure 6d), wherein in the first position the turbine assembly extends below the buoyancy vessel and in the second position the turbine assembly extends generally to the side of the buoyancy vessel (see column 6, lines 31-44 and Figures 6a and 6d). Figure 6d shows the turbine assembly to the sides of the central portion of the buoyancy vessel (620) when retracted above the water. Therefore, the turbine assembly extends generally to the side of a portion of the buoyancy vessel when in the second position. 

    PNG
    media_image1.png
    454
    517
    media_image1.png
    Greyscale

	One having ordinary skill in the art before the effective filing date of the claimed invention would have had the technological capability to modify the power generation apparatus of patent claim 1 by positioning the turbine assembly below the buoyancy vessel in the first position and generally to the side of the buoyancy vessel in the second position as taught by Henriksen which would yield predictable results. In this case, the predictable result would be a turbine assembly below the water and capable of fully generating power when in the first position, and a turbine assembly adjacent to the buoyancy vessel and capable of being transported easier when in the second position (column 7, lines 16-20). 
	Regarding claim 2, the limitations are recited in patent claim 1.
	Regarding claims 3-7, the limitations are recited in patent claims 2-6 respectively. 
	Regarding claim 18, the limitations are recited in patent claim 7.
	Regarding claim 23, the limitations are recited in patent claim 13. Patent claim 13 depends from claim 12, which contains the limitations regarding the movement being damped. Claim 13 specifies the motion is mechanically damped by a buffer
	Regarding claims 25 and 26, the limitations are recited in patent claims 14 and 15 respectively. 

Claim Objections
Claims 6, 11, 23, and 26 are objected to because of the following informalities:  
Claim 6, line 2 recites “each said turbine assembly” however claim 6 depends from claim 1 which only introduces “a turbine assembly”. The word “each” suggests there is more than one turbine assembly – which is inaccurate. The word “each” should be deleted.
Claim 11, line 3 recites “and mechanical linkage arrangement” and the word “a” should be added before “mechanical” in order to introduce the feature. Claim 11 did not previously introduce “a mechanical linkage arrangement”. 
Claim 23, lines 3-4 recite “the/each turbine assembly” however claim 23 depends from claim 1 which only introduces a single “turbine assembly”. The word “each” suggests there is more than one turbine assembly – which is inaccurate. The word “each” should be deleted.
Claim 26, lines 2-3 recite “at least one of a variable-pitch rotor blades and a reversible pitch rotor blades” and since “blades” is plural in both instances, the word “a” before “variable” and before “reversible” should be deleted to be grammatically correct. Alternatively, the phrase “plurality of” could be added after “a” in each instance to make the claims grammatically correct.
Claim 31, lines 1-2 recite “powered generating apparatus” and the word “powered” is a typo which should recite “power” to be consistent with claim 28.
Claim 31, lines 2 and 3 recite “the/each turbine assembly” however claim 31 depends from claim 28 which only introduces “a turbine assembly” and the word “each” suggests there is more than one turbine assembly. The word “each” should be deleted in each instance.
Appropriate correction is required.

Examiner’s Comment
	Regarding claim 28, lines 5-6, it appears the applicant is attempting to amend the claim by adding the word “a” before “support structure” and the word “is” before “coupled”. However, the applicant has used double dashes (--) before and after the words. The proper annotations for adding text is an underline (see 37CFR 1.121 c 2 for further clarification). In order to expedite prosecution, the claim will be treated as including both words. Future claim amendments should use the proper annotations. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “powered mechanism…for moving the turbine assembly” in claims 7 and 23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The generic non-structural term “mechanism” is defined by the function of moving the turbine assembly, and is not defined by a specific structure capable of performing the function. Accordingly, the limitation meets the requirements of 35 USC 112(f).
Upon inspection of the specification, page 4, lines 30-35 describe the powered mechanism as being a cable and winch or a hydraulic ram. Accordingly, the powered mechanism will be interpreted as a “cable and winch” or a “hydraulic ram” or equivalents thereof. 
Examiner’s comment: claim 9 depends from claim 7 and defines the “powered mechanism” as a hydraulic ram, which is a specific structure and therefore claim 9 is not interpreted under 35 USC 112(f). 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12, 14, 15 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 9, line 2 recites “at least one of a hydraulic ram” and the phrase “at least one of” suggests there is a possible alternative option (as in “at least one of option A or option B”), however the claim does not describe the alternative. It appears the claim may be incomplete, and therefore the scope of the claim is unknown. For the purpose of examination, the claim will be treated as only having the hydraulic ram as an option.
	Claims 10-12, 14, and 15 depend from claim 9 and contain its limitations and therefore are rejected for the same reason.
	Claim 18, line 4 recites “the turbine” which lacks antecedent basis. Claim 18 depends from claim 1 which introduces “a turbine assembly” and “a turbine rotor”, and it is unclear if claim 18 intends to introduce a new feature (“a turbine”) or is attempting to refer to a previous feature. For the purpose of examination, claim 18 will be treated as referring to “the turbine assembly”.
	Any and all claims rejected above under 35 USC 112(b), if rejected with art below under sections 35 USC 102 and/or 103, is/are rejected as best understood.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-7, 23, 25, 28, 29, and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,105,942 to Henriksen.
In Reference to Claims 1 and 28#
Henriksen teaches:
	A power generating apparatus for extracting energy from flowing water, comprising:
	a buoyancy vessel (610, 620), and a turbine assembly (not numbered, see annotated Figure 6a below) coupled to the buoyancy vessel;
	the turbine assembly comprising a turbine rotor (400) mounted to a nacelle (not numbered, see annotated Figure 6a below), and a support structure (615);
	the support structure being coupled at its inboard end to the buoyancy vessel and at its outboard end to the nacelle; 
	the turbine assembly being pivotally moveable between a first position (under water, support structure extending straight, see Figure 6a) and a second position (above the water, support structure is folded, see Figure 6d);
	wherein, when the power generating apparatus is floating on a body of water;
	in the first position the nacelle the turbine assembly extends below the buoyancy vessel and the nacelle is fully submerged below the water surface; and
	in the second position the turbine assembly extends generally to the side of the buoyancy vessel and at least a part of the nacelle projects above the water surface (see column 6, line 31 through column 7, line 28 and Figures 6a-6d). Figure 6d shows the turbine assembly extending above the water and to the side of the central portion (620) of the buoyancy vessel. Therefore, the turbine assembly extends generally to the side of a portion of the buoyancy vessel in the second position. 

    PNG
    media_image2.png
    516
    748
    media_image2.png
    Greyscale

	Regarding claim 28, the power generating apparatus of Henriksen performs a method comprising:
	providing a buoyancy vessel, providing a turbine assembly coupled to the buoyancy vessel, and pivotally moving the turbine assembly from a first position to a second position. 
In Reference to Claim 2#
Henriksen teaches:
	The power generating apparatus of claim 1, comprising a single buoyancy vessel. Henriksen teaches four buoyancy members (610) which are joined together via a platform (620). Under the broadest reasonable interpretation, the buoyancy members and platform collectively form a single “buoyancy vessel”.
	Examiner’s note: the claim uses the term “comprising” when adding the limitation “single buoyancy vessel” and the term “comprising” is open-ended and does not exclude additional, unrecited elements from being part of the invention (see MPEP §2111.03 for further clarification). Accordingly, any of the four buoyancy members could have been considered a “single buoyancy vessel” to meet the limitation of the claim. 
In Reference to Claim 3#
Henriksen teaches:
	The power generating apparatus of claim 1, comprising two turbine assemblies (see Figure 6a).
In Reference to Claims 4 and 29#
Henriksen teaches:
	The power generating apparatus of claim 3 and method of claim 28, wherein the power generating apparatus comprises two or more assemblies symmetrically disposed about the buoyancy vessel, and the method comprising moving the turbine assemblies between the first and second positions simultaneously. The turbine assemblies are rotationally symmetric about the center of the buoyancy vessel (see Figure 6c). The turbine assemblies move between the first and second positions simultaneously to maintain balance of the power generating assembly.
In Reference to Claim 5#
Henriksen teaches:
	The power generating apparatus of claim 1, wherein the turbine assembly is configured to pivot around an axis (see annotated Figure 6c below) that is generally parallel to a longitudinal axis (see annotated Figure 6c below) of the buoyancy vessel (see annotated Figure 6c below).

    PNG
    media_image3.png
    430
    658
    media_image3.png
    Greyscale

In Reference to Claim 6#
Henriksen teaches:
	The power generating apparatus of claim 1, wherein in the first position said turbine assembly extends below and to the side of the buoyancy vessel (see Figure 6a). 
In Reference to Claims 7 and 31 #
Henriksen teaches:
	The power generating apparatus of claim 1 and method of claim 28, wherein the power generating apparatus comprises a powered mechanism (hydraulics, see column 6, lines 43-44) associated with the turbine assembly, for moving the turbine assembly between the first and second positions,
the method comprises moving the turbine assembly between the first and second positions using the powered mechanism. 
In Reference to Claim 23#
Henriksen teaches:
	The power generating apparatus of claim 1, wherein movement towards one or more of the first position or second position is damped, and wherein the motion is mechanically damped by a powered mechanism associated with the turbine assembly, for moving the turbine assembly between the first and second positions. The turbine assemblies move between the first and second positions using a powered mechanism (hydraulics, see column 6, lines 43-44). The hydraulics would act as a damper when actuating the support structure to move the turbine assemblies. 
In Reference to Claim 25#
Henriksen teaches:
	The power generating apparatus of claim 1, wherein the nacelle comprises an in-line electrical generator (752) (see column 6, lines 39-41).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7,105,942 to Henriksen as applied to claims 3 and 28 above, and further in view of US 8,272,831 to Johnston.
In Reference to Claim 9
Henriksen teaches:
	The power generating apparatus of claim 7, comprising the powered mechanism operatively coupled between the buoyancy vessel and said turbine assembly. The powered mechanism operates the support structure (column 6, lines 41-44), which is between the buoyancy vessel and turbine assembly.
Henriksen fails to teach:
	The powered mechanism comprises a hydraulic ram. 
Johnston teaches:
	A power generating apparatus comprising buoyancy vessel (1), a turbine assembly (2), and a support structure (6), wherein a powered mechanism (hydraulics, column 3, lines 25-26) comprising a hydraulic ram (column 2, lines 41-46) which moves the turbine assembly between a first position (deployed, see Figure 2a) and a second position (stowed, see Figure 2b) (see column 2, line 66 through column 3, line 34 and Figure 1). 
	One having ordinary skill in the art before the effective filing date of the claimed invention would have had the technological capability to modify the power generating apparatus of Henriksen by using a hydraulic ram as the powered mechanism as taught by Johnston as both references are directed to power generating apparatuses using retractable water turbines, and which is a well-known technique for powered devices which would yield a predictable result. In this case, the predictable result would be a support structure capable of retracting and lifting the turbine assemblies.
In Reference to Claim 26
Henriksen teaches:
	The power generating apparatus of claim 1, comprising the turbine rotor.
Henriksen fails to teach:
	The turbine rotor comprises at least one of variable-pitch rotor blades and reversible pitch rotor blades.
Johnston teaches:
	A power generating apparatus comprising buoyancy vessel (1), a turbine assembly (2), and a support structure (6), wherein the turbine assembly comprises variable-pitch rotor blades (see column 2, line 66 through column 3, line 4, column 3, lines 30-34, and Figure 1) 
	One having ordinary skill in the art before the effective filing date of the claimed invention would have had the technological capability to modify the power generating apparatus of Henriksen by replacing the blades with variable-pitch rotor blades as taught by Johnston as both references are directed to power generating apparatuses with water turbines, and for the purpose of improving the efficiency of the turbine assembly.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7,105,942 to Henriksen as applied to claim 1 above, and further in view of WO 2005/103484 to Nicholas.
In Reference to Claim 18
Henriksen teaches:
	The power generating apparatus of claim 1, comprising the turbine assembly whereby a movement of the turbine assembly is at least one of from the first position to the second position and from the second position to the first position.
Henriksen fails to teach:
	The turbine assembly defines one or more buoyant volumes, wherein said movement is buoyancy assisted.
Nicholas teaches:
	A power generating apparatus (10) comprising a turbine assembly (26) having a buoyant volume (buoyancy chamber, see page 6, lines 4-5), wherein a movement of the turbine assembly is buoyancy assisted (see page 6, lines 1-5 page 9, lines 31-34 and Figure 1). 
	One having ordinary skill in the art before the effective filing date of the claimed invention would have had the technological capability to modify the power generating apparatus of Henriksen by adding a buoyancy volume to the turbine assembly as taught by Nicholas as both references are directed to power generating apparatuses using water turbines, and for the purpose of assisting movement of the turbine assemblies when raising them out of the water.

Allowable Subject Matter
 Claims 10-12, 14, and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
	The prior art of record fails to teach a mechanical linkage arrangement as recited in claims 10 and 11. Henriksen teaches the support structure which is made of a plurality of supporting arms (615) which have joints which allow the arms to pivot relative to one another when retracting the turbine assembly, however Henriksen does not teach an additional, separate structure of mechanical linkages between the turbine assembly and buoyancy vessel. The claimed mechanical linkage arrangement is a separate feature from the “support structure”. 
	Further regarding claim 11, the prior art of record fails to teach the hydraulic ram is pivotally connected to any devices. Henriksen refers to “hydraulics” for the support structure in the specification, but does not describe their structure or specific location. Henriksen fails to teach the hydraulics are “pivotally connected” to any other components.
	Claims 12, 14, and 15 depend from claim 10 and contain its limitations, and therefore would be allowable for the same reason.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 7,438,504 to Henriksen teaches a power generation apparatus comprising symmetrical turbine assemblies. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON GREGORY DAVIS whose telephone number is (571)270-3289. The examiner can normally be reached M, Tu: 8:00-5:30, W, Th: 8:00-5:00, F: 8:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON G DAVIS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/RICHARD A EDGAR/Primary Examiner, Art Unit 3799